Title: From John Adams to Eliv Ripley, 14 April 1817
From: Adams, John
To: Ripley, Eliv



Dear Sir
Quincy April 14th 1817

I am greatly obliged to you for your kind letter of the 10th. of Feb’y, & you cannot be more sensible deeply impressed, than I am with a sense of the great importance of its contents.
New England could never be said to have a commanding influence in the counsels of the Union. In times when she has been constantly obliged to make many concessions beyond the bounds of justice to herself, to the southern & middle States, in order to get along with the public. But the unequal progress of population arising partly from accessions of foreigners & partly from emigrations from New England have given such a decisive majority of numbers against her that she now lies at the mercy. To this unfortunate result, several causes have conspired. Although, from the annihilation of the French power in America in 1759 to 1775—the principal opposition to the British design of enslaving us was in Boston at the head of New-England, there was a very powerful party fanatically attached to Great Britain & that Party has been constantly though covertly animated with an inveterate hatred against every man who was conspicuous in the revolution—They have had the address while they have enriched themselves with enormous wealth, to impoverish & ruin the families of all the whigs & what is worse, with infernal malice, they have belied & blackened their characters with posterity. “If,” the strong points of party in “the East appear” they do but appear, “in a measure to be abandoned” in a measure to be abandoned Incedis per ignes Supposites cineri doloso. Since the date of your letter Mr. Monroe has called J Q A—to his counsels. All I can say is, I hope you will all watch over him & assist him in doing his duty in the office to which he is appointed, leaving the future to Providence & the people. I will hazard an opinion, & that is that he will have enemies more in number & more insidious in character in New-England than in any other section of the nation. I may be too jealous for I must acknowledge. I have not heard or read of any opposition or complaint in any part of New-England. I perfectly agree with you, that the contrast between the Policy of Virginia & that of Massachusetts is very striking, Virginians I have seen for more than 40 years, supporting each other; and Massachusitensians tearing one-another to pieces. The national Government has gained one advantage in Connecticut, & it is no small humiliation, for the disaffected, to be compelled to have recourse to such a character as Gen Brooks, who is not the man of their dear delight, 17 or 18 years ago I nominated him to be a national General, when they would not approve him.
Sympathizing with you in the loss of a learned & excellent Grandfather & my very good friend President Wheelock, I am, Sir with great esteem your obliged servant
John Adams